Case 2:19-cv-12533-SFC-DRG ECF No. 11, PageID.1267 Filed 11/06/19 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 AARON GANT, et al.,

       Plaintiffs,                         Case No. 2:19-cv-12533

 v.                                        Honorable Sean F. Cox

 FORD MOTOR COMPANY, a                     Magistrate Judge David R. Grand
 Delaware Corporation,

       Defendant.


  STIPULATION TO EXTEND PLAINTIFFS’ DEADLINE TO FILE AN
       AMENDED COMPLAINT OR IN THE ALTERNATIVE A
RESPONSE TO DEFENDANT’S MOTION TO DISMISS, AND SETTING A
  DEADLINE FOR FORD’S RESPONSIVE FILINGS TO PLAINTIFFS’
            ANTICIPATED AMENDED COMPLAINT

      IT IS HEREBY STIPULATED AND AGREED that Plaintiffs’ deadline to

Amend or Respond to Defendant’s Motion to Dismiss, as set forth in this Court’s

Order ECF No. 10, dated October 16, 2019, be extended from November 6, 2019, to

the date of November 22, 2019, and in support, state as follows:

      1.)    Plaintiffs state that in response to the Court’s Order, ECF No. 10, they

intend to file an amended complaint. However, their counsel, Kenneth A. Stern, has

a number of conflicting and concurrent time-sensitive matters in which he is

personally involved, necessitating this short extension, including:
Case 2:19-cv-12533-SFC-DRG ECF No. 11, PageID.1268 Filed 11/06/19 Page 2 of 6




              Mr. Stern is counsel of record for over one thousand, seven hundred

                (1,700) clients in the matter of:       In re Chrysler-Dodge-Jeep

                EcoDiesel Marketing, Case No: 17-md-02777-EMC, UNITED

                STATES DISTRICT COURT, NORTHERN DISTRICT OF

                CALIFORNIA, CHIEF MAGISTRATE JUDGE JOSEPH C.

                SPERO, and wherein he is required by Court Order to produce by

                November 18, 2019, voluminous materials and detailed settlement

                demands after communicating with each Plaintiff. A copy of

                Magistrate Spero’s Minute Order has been attached hereto as

                Exhibit A.

              Mr. Stern is also directly involved in managing a recent and serious

                health issue involving his daughter in New York, NY. Further

                information can be provided to the Court upon request.

      2.)    Ford does not oppose the plaintiffs’ request to extend their deadline to

file their anticipated amended complaint to November 22, 2019, provided that Ford’s

deadline to respond to that amended complaint is likewise extended until January

17, 2020. Ford proposes that this January 17, 2019 deadline for its response filings

is reasonable and appropriate in light of the facts that 1) there are three intervening

holidays between November 22 and January 17 that fall in the middle of those

respective weeks, and 2) the plaintiffs’ current complaint is already 439 pages long,
Case 2:19-cv-12533-SFC-DRG ECF No. 11, PageID.1269 Filed 11/06/19 Page 3 of 6




with 373 plaintiffs, and seven counts, and Ford anticipates that the next version may

be even longer. Plaintiffs consent to Ford’s requested extension until January 17,

2020, for its responsive filings.

        This matter having come before the Court by stipulation of the parties, and

the Court being otherwise fully advised in the premises;

        IT IS ORDERED that Plaintiffs’ deadline to Amend or Respond to

Defendant’s Motion to Dismiss, as set forth in this Court’s Order ECF No. 10, dated

October 16, 2019, be extended from November 6, 2019, to the date of November 22,

2019;

        IT IS FURTHER ORDERED that Ford’s responsive filing deadline be

extended until January 17, 2020.

        IT IS SO ORDERED.

Dated: November 6, 2019                      s/Sean F. Cox
                                             Sean F. Cox
                                             U. S. District Judge



STIPULATED AND AGREED:

/s/ Kenneth A. Stern (with consent)                 /s/ Thomas Branigan
Kenneth A. Stern (P30722)                           Thomas Branigan (P41774)
Attorney for Plaintiff                              Attorneys for Defendant
Case 2:19-cv-12533-SFC-DRG ECF No. 11, PageID.1270 Filed 11/06/19 Page 4 of 6




       EXHIBIT A
Case 2:19-cv-12533-SFC-DRG  ECFDocument
       Case 3:17-md-02777-EMC   No. 11, PageID.1271  Filed 11/06/19
                                         611 Filed 10/17/19          Page
                                                             Page 1 of 2 5 of 6



                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                    CHIEF MAGISTRATE JUDGE JOSEPH C. SPERO

                               AMENDED CIVIL MINUTES



 Case No.: 17-md-02777-EMC
Case Name: In re Chrysler-Dodge-Jeep EcoDiesel Marketing

 Date: October 17, 2019                       Time: 3 H
 Deputy Clerk: Karen Hom                      Court Reporter: Not Reported

Attorneys for Plaintiffs (Opt-Out): Eric Pearson, Charles Miller, Craig M. Patrick, Neil
Gieleghem, Kevin R. Duck – for Jonathan Breaux, Kenneth Stern, Michael J. Melkersen
Attorneys for Defendants: Robert J. Giuffra, Jr., Bill Monahan, Matthew Slater, Carline W.
Stanton, Ryan Sandrock


                                       PROCEEDINGS

(X)    Settlement Conference - Held

       ( ) Case Settled      ( ) Case Did Not Settle       ( ) Partial Settlement

( )    Further Settlement Conference

       ( ) Case Settled      ( ) Case Did Not Settle       ( ) Partial Settlement

( )    Telephonic Scheduling Conference to set Settlement Conference

( )    Further Telephonic Settlement Conference

( )    Discovery Conference – Lead Trial Counsel Meet and Confer

( )    Status Conference

( )    Other

Notes: On or before October 25, 2019, the FCA defendants shall produce the following to
Counsel for the opt-out plaintiffs (with copies to the Court at jcssettlement@cand.uscourts.gov
where indicated):
   1. Non-emissions testing date provided to the EPA or CARB or the PSC regarding both the
       original and proposed updated calibrations;
Case 2:19-cv-12533-SFC-DRG  ECFDocument
       Case 3:17-md-02777-EMC   No. 11, PageID.1272  Filed 11/06/19
                                         611 Filed 10/17/19          Page
                                                             Page 2 of 2 6 of 6



   2. A letter to plaintiffs, cc to the Court, stating the number of complaints received regarding
       the updated calibration, and any categories of complaints other than the cold-start issue;
   3. Depositions (fact, not expert) of any of the FCA Defendants, Bosch and of the EPA,
                                           including all exhibits marked at those depositions;
   4. A letter to plaintiffs, cc to the Court, on the current status of the updated calibration.
            Counsel for the op-out plaintiffs shall sign the confidentiality order in this case.

On or before November 18, 2019*, Counsel for each of the groups of Opt-out plaintiffs shall
provide settlement demands to counsel for all defendants (which may be aggregate demands),
with cc to the Court, and shall also provide by that date the following with respect to each
individual plaintiff:
       1. Make, model and Vin #;
       2. Mileage as of a date certain;
       3. Whether the vehicle was owned or leased;
       4. Whether the vehicle was sold or a lease terminated;
       5. MSRP at time of purchase or lease;
       6. Sale price if applicable
       7. Whether the vehicle was in an accident that either (1) resulted in the vehicle being a
            total loss, or (2) resulted in $10,000 or more in repairs;
       8. Whether the vehicle was new or used; and
       9. Whether the vehicle received the AEM .
All productions of information and documents pursuant to this minute order are for settlement
purposes only.

A further settlement conference is set for December 9, 2019 at 9:30 AM. Settlement conference
statements due December 2, 2019.

*Amended to correct date from December 18 to November 18.
